Citation Nr: 1536480	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  13-21 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran had active service from November 1965 to September 1967, with service in the Republic of Vietnam from September 1966 to September 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  


FINDINGS OF FACT

1.  The Veteran has a bilateral hearing loss that is reasonably attributable to his period of active service.

2.  There is no competent evidence that the Veteran has been diagnosed with a low back disability, hypertension, or an acquired psychiatric disorder at any time during the current appeal.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for bilateral hearing loss are met. 38 U.S.C.A. §§ 1110, 5107(b)(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).

2.  The criteria for service connection for a low back disability are not met.  38 U.S.C.A. §§ 1110, 5107(b)(West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1110, 5107(b)(West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  
4.  The criteria for service connection for an acquired psychiatric disorder are not met.  38 U.S.C.A. §§ 1110, 5107(b)(West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in an October 2009 letter.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  Thus, VA has satisfied its duty to notify the appellant and satisfied that duty prior to the adjudication in the June 2013 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The duty to assist requirements have been fulfilled. All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained. He has not referred to any additional, unobtained, relevant, available evidence.  Despite the RO's request in the October 2009 letter to provide reports of private physicians who have treated him for his claimed conditions since discharge, or provide authorization for VA to obtain private medical records, and to identify any VA medical facilities that have treated him for the claimed conditions, neither he nor his representative responded. The duty to assist is not a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Thus, the Board finds that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development. Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  That decision requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2015). 

Service connection may be presumed for certain chronic diseases, including sensorineural hearing loss, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service. That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2015).

A.  Bilateral Hearing Loss

Impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  38 C.F.R. § 3.385; Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In the current appeal, the Veteran contends that he developed hearing loss due to exposure to acoustic trauma during service in Vietnam from being in the artillery and from firing "155 MM SP's" non-stop for hours, all day and all night.  The Veteran stated that these guns made the ground tremble and shake.  He asserted that the blasts are the cause for his hearing loss (and chronic ringing in his ears), a condition that he continues to suffer experience.  He furthered that he was not issued nor wore any hearing protections and that he could hear the coordinates when firing these guns that were yelled to him.  See November 2009 VA form 21-4138 (statement in support of claim).  
A review of the Veteran's DD 214s reflects that his military occupational specialty was field artillery (FA) basic.  Service personnel records show that the Veteran's principal duty was that of an ammunition handler until July 1967 when his principal duty was that of a heavy truck driver.  Thus, upon review of the evidence of record, the Veteran's claimed exposure to acoustic trauma in service is conceded.  See 38 U.S.C.A. § 1154(a) (West 2014).

A March 2010 VA audiology examination report reflects that the Veteran's records were reviewed.  The Veteran stated that he was "not hearing good."  It was noted that the Veteran's military noise exposure came from heavy artillery without the use of hearing protection.  Of significance, the Veteran reported that his tinnitus started following a "charge 7" that went near him and that he had tinnitus for three days following that incident.  With regard to hearing loss, he indicated that it has been progressive, when he was "40 to 50 years old."  

Audiometric testing in pure tone thresholds revealed that the Veteran had bilateral hearing loss for VA purposes pursuant to 38 C.F.R. § 3.385.  He was diagnosed with right ear normal to severe sensorineural hearing loss and left ear normal to moderately moderate primarily sensorineural hearing loss.  The examiner reviewed the Veteran's claims file and noted that the Veteran's enlistment service medical records revealed normal hearing bilaterally and that his discharge testing revealed normal whisper voice tests.  The Veteran reported that his hearing loss started in his 40s to 50s.  This reported onset is approximately 25 years ago or in the 1990s.  Due to the Veteran's reported onset, the examiner opined that the Veteran's military noise exposure did not contribute to his current hearing loss.  Interestingly, she further opined that the Veteran's report of tinnitus is likely the result of the military noise exposure "when a charge 7" went off near him. (Service connection for tinnitus was granted in the September 2010 rating decision).

In this case, the Veteran's in-service noise exposure is conceded-both by way of the grant of service connection for tinnitus based on such noise exposure and by way of the circumstances of his duty.  He has said that he had tinnitus since service and relates his hearing loss to the same noise exposure.  The Veteran has indicated that his bilateral hearing loss began after being exposed to artillery blasts in service and has continued thereafter.   See November 2009 VA form 21-4138 (statement in support of claim).  He is competent to provide lay evidence of his symptoms, to include his reported onset and continuity.  Layno v. Brown, 6 Vet. App. 465 (1994). His statements are credible. 

Furthermore, and in this regard, service connection has been granted for tinnitus, based on the Veteran's conceded acoustic trauma in service. This award adds weight to his claim that his hearing loss is also related to service.

In view of the totality of the evidence, the Board finds that it is at least as likely as not that the Veteran's current bilateral hearing loss, as documented in his VA audiological examination of March 2010, is related to his noise exposure in service. In reaching this conclusion, the Board acknowledges that the March 2010 VA audiological examiner provided a negative nexus opinion.  However, that examiner appears to have based that negative opinion, in part, on the findings of a normal whispered voice test at separation.  In addition, the examiner did not address the fact the Veteran is service connected for tinnitus (based on the examiner's positive opinion) and that "an associated hearing loss is usually present" with tinnitus.  See The Merck Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Thus, the Board does not find the March 2010 VA audiological examiner's negative nexus opinion to be probative.  Of further significance to the Board in this matter is the Veteran's assertion in his November 2009 written statement indicating that his bilateral hearing problems began after his exposure to artillery blasts in service. Accordingly, and resolving reasonable doubt in the Veteran's favor, the Board concludes that service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).  

B.  Low Back, Hypertension, and Acquired Psychiatric Disabilities

In the current appeal, service treatment records are negative for complaints, findings, or diagnosis of a low back disability, hypertension, or an acquired psychiatric disability.  The Veteran's separation examination revealed that the spine and other musculoskeletal systems as well as psychiatric system were evaluated as clinically normal.  There was no indication that the Veteran was found to have hypertension.  Indeed, his blood pressure on separation was 130/86.  In addition, on contemporaneous self-report of medical history at separation, the Veteran denied recurrent back pain and any psychiatric symptoms, to include nightmares, depression or excessive worry, loss of memory or amnesia, and nervous trouble of any sort. 

In a November 2009 written statement, the Veteran asserted that he injured his back unloading "155's" in Vietnam on wet muddy "LZ."  Because of this back injury, he was medevac'd to his base camp and hospitalized for about ten days.  After his discharge from the hospital, he was put on light duty.  During his hospitalization, he was constantly tested for having high blood pressure.  He stated that the medics would instruct him to lie down and not do anything physically and that that was the reason he was assigned to light duty.  

An August 2010 VA examination reflects that the examiner reviewed the claims file and noted that the Veteran asserted that he had stressors related to his involvement in combat operations while serving in Vietnam as an ammunition handler.  The VA examiner noted that, per the instructions he was provided, the Veteran's claimed stressors were conceded because they are consistent with the places, facts and circumstances of service.  The Veteran recalled that, after he injured his back and returned from the hospital, his sergeant was killed on that day, although he did not witness his death.  The Veteran described being in fear for his life from being exposed to constant artillery fire and one specific experience where he was in the middle of a firefight.  The Veteran also stated that in service he had back problems.  When under fire, he had to remove rounds from a truck, and his back went out.  With slippery and muddy conditions, he fell and was medevac'd out of the area and was placed on light duty afterward.  

During the military, the Veteran denied mental health/emotional problems as well as any therapy, counseling or medication for mental health.  After service, the Veteran denied major medical problems.  The Veteran stated he was diagnosed with hypoglycemia and low blood sugar and that his back "would go out on me every once in a while."  He has not received any care, treatment or diagnosis at any VA medical center and has not needed ongoing medical care outside of the VA.  He has not been prescribed any medications.  

The examiner determined that the Veteran did not have a psychiatric diagnosis.  He noted that the Veteran did not report any ongoing psychiatric symptoms or impairment in functioning and that, therefore, although the Veteran's stressor has been conceded, no opinion is necessary.  

A March 2010 VA audiology examination report noted the Veteran's medical history.  When asked about major illness and injuries, the Veteran reported low blood sugar.  He had never been hospitalized and was not taking any medications.  

In his October 2010 notice of disagreement, the Veteran asserted that, while in Vietnam, he hurt his back distributing 155 mm rounds to the Hauser's under a fire mission.  He furthered that he was flown by medevac to the hospital.  In addition, he thought that being shot at, bombs and Agent Orange dropped on him, and witnessing a lot of death associated with this would cause hypertension and post traumatic stress.  

The Board recognizes that the Veteran is competent to report a history of low back pain and psychiatric symptoms, which are capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, symptoms alone, without a diagnosed or identifiable underlying malady or condition, do not constitute a disability.  Without a pathology to which such symptoms can be attributed, there is no basis upon which service connection may be granted. Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  In this regard, despite the RO's October 2009 request, the Veteran has not identified or provided any medical records showing treatment for, or a diagnosis of, a low back disability, hypertension, or an acquired psychiatric disability.  In fact, during the August 2010 VA examination, the Veteran denied major medical problems after service.  His only indication of any medical issues was from his statement that he was diagnosed with hypoglycemia and low blood sugar and that his back "would go out on me every once in a while."  However, he has not received any care, treatment or diagnosis at any VA medical center, has not needed ongoing medical care outside of the VA, and has not been prescribed any medications.

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability at some point during the appeal period, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223 (1992). Moreover, contrary to the Veteran's representative's assertions, additional examination are not necessary where there is no competent evidence of a current disability.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, the Board finds that service connection for a low back disability, hypertension and an acquired psychiatric disorder is not warranted and that these claims must be denied. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for a low back disability is denied.

Service connection for hypertension is denied.

Service connection for an acquired psychiatric disorder is denied.  




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


